Citation Nr: 1720303	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-45 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than anxiety and depressive disorders, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August to November 1989, and from June 2005 through August 2006; the Veteran is also shown to have service in Kuwait from August 2005 through July 2006.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part denied service connection for PTSD.  The Veteran has timely appealed this issue.  The Board has recharacterized the PTSD issue on appeal as a generalized claim for any psychiatric disorder other than anxiety and depressive disorders, which are already service connected, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has also taken jurisdiction over a claim for TDIU in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), as a TDIU was raised by the record in a February 2009 VA pain treatment record.  Additionally, in November 2016 the Veteran submitted a Form 21-8940 claim for TDIU based on "L-S Spine, Knees, Shoulder, and Depression."

This case was before the Board in August 2014 and April 2016, when it was remanded for further development.  The case has been returned to the Board at this time for further appellate review.


FINDINGS OF FACT

1.  The most probative evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance within the applicable VA regulation.

2.  There is no credible supporting evidence that several of the Veteran's alleged in-service stressors occurred; other claimed stressors with credible supporting evidence do not meet the criteria for PTSD evaluation.  The probative evidence of record does not show that the Veteran engaged in combat with the enemy.

3.  The Veteran is service-connected for the following disabilities:  anxiety with depressive disorder, rated as 50 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; intervertebral disc syndrome, rated as 20 percent disabling; right knee lateral instability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; limitation of flexion in the right knee, rated as 10 percent disabling; limitation of flexion in the left knee, rated as 10 percent disabling; and residuals of a left wrist fracture, patellofemoral pain syndrome of the left knee, and patellofemoral pain syndrome of the right knee with small tear of medial tendon, each rated as 0 percent disabling.  The Veteran's combined disability rating is 70 percent as of November 16, 2007, and 80 percent as of November 7, 2014.  Therefore, as of November 16, 2007, the schedular percentage criteria for TDIU are met.

4.  In a July 2011 physical evaluation board (PEB) hearing, the Army recommended permanent disability retirement for the Veteran based on major depression and degenerative arthritis of the thoracolumbar spine.  The Veteran was subsequently placed on the retired list on September 5, 2011 with a disability rating of 70 percent.

5.  The record shows that the Veteran was working prior to March 10, 2009.

6.  It appears from the record that as of March 10, 2009, the combination of the Veteran's service-connected disabilities prevents him from securing or following a substantially gainful occupation consistent with his work and educational background.






CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

2.  Effective March 10, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify for the PTSD issue was satisfied by letters dated January 2009, September 2014, and July 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), Army National Guard records, and VA outpatient treatment records.  The Veteran was afforded an adequate psychiatric examination in August 2016.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For his part, the Veteran has submitted personal statements.  Statements from fellow service members have also been submitted.  The Veteran has not identified any additional, outstanding evidence that is relevant to his PTSD claim being decided herein.  

With regard to the previous August 2014 and April 2016 Board remands, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the RO/AMC provided the Veteran with a VA Form 21-8940, which the Veteran has submitted, obtained additional VA treatment records, requested more information regarding the Veteran's claimed stressors in an attempt to verify these claimed stressors, and scheduled the Veteran for a psychiatric examination.  After the August 2014 remand, the RO attempted to elicit further details regarding the Veteran's alleged stressors in order to verify them per the remand instructions, but the Veteran did not provide additional necessary information.  Nevertheless, the Veteran was afforded a VA psychiatric examination after the April 2016 remand.  As such, the RO/AMC has substantially complied with the Board's instructions.

Moreover, for the PTSD issue on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

In conclusion, for the PTSD issue, the Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the PTSD issue on appeal. 

II.  PTSD

The Veteran contends that he has PTSD attributable to in-service stressors during his active service in Kuwait.  Specifically, he has asserted that his base took incoming fire from small arms along with a large explosion on the night of October 18, 2006; that around September 13, 2006, while driving he witnessed the remnants of a motor vehicle crash along the roadside over the course of a week during which time a decapitated body was visible; that a gas tanker attempted to ram a vehicle he was driving after which the Veteran approached the gas tanker with weapon drawn to kill the driver and was told to stand down; and that he had to visit Kuwait City on numerous occasions for work dressed in civilian attire with only a 9mm handgun as protection.  He stated in the August 2016 VA examination that these experiences during service have left him to deal with aggression, hypersensitivity, depression, and sleeping problems.  The Veteran has been inconsistent in identifying the dates and pertinent details of these alleged incidents.  Most notably, the alleged incident dates fall outside the range of his active service in Kuwait, which was from August 2005 to July 2006.

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If it is established through military citation or other supportive evidence that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See id.

The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (Jul. 13, 2010).

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for PTSD.

Initially, the Veteran's service personnel records and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy, combat campaigns, or receipt of combat-related wounds.  The Veteran's MOS was chemical operations specialist, which is not generally indicative of a combat role; additionally, his service records and his own statements indicate that during his service in Kuwait he worked as a MWR specialist, a non-combat role.  In April 2008 and September 2009 the Joint Services Records Research Center (JSRRC) did not verify the Veteran's account of his unit's alleged base attack during November or December 2005, dates which differ from the Veteran's written statements and which the Veteran gave over the phone to the JSRRC coordinator.  There are no records indicating the Veteran's assigned unit was involved in combat while stationed in Kuwait.  In fact, one of the training officers submitted a statement in which he recalls during the period in which the Veteran was also stationed in Kuwait that there were "no attacks of any type on Camp Victory Kuwait during our unit's deployment."  Although there are lay statements from the Veteran throughout the Veteran's medical records referring to service in Iraq, there are no corroborating documents to support that the Veteran was stationed anywhere other than Kuwait during his Persian Gulf theatre service from 2005 to 2006.  The RO has requested that the Veteran provide more detailed information as to his duty stations while in the Middle East but the Veteran has not provided such information.  Thus, the combat provisions are not for application.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In this regard, VA's General Counsel has defined the ordinary meaning of the phrase "engaged in combat with the enemy" to mean that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  Evidence that the veteran participated in attacking or defending an attack of the enemy would ordinarily show he had engaged in combat.  The phrase would not apply to veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b).  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  The Veteran's unverified assertions that a base he was assigned to was attacked by enemy forces is not sufficient to establish a combat related stressor through his lay testimony alone.

Moreover, there is no credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  In addition, the JSRRC (in April 2008 and September 2009 responses) was not able to find any evidence of an attack by enemy forces on the Veteran's unit in November or December 2005.  As noted above, a statement from a fellow service member stationed at the same base during the same period of time as the Veteran could not recall any attacks on their base.  The Veteran initially stated that the attack occurred October 18, 2006, which was after the Veteran had already returned stateside from service in the Middle East; but in a call with JSRRC the Veteran stated the date of this incident occurred in November or December 2005, which the JSRRC could not verify either.

Nevertheless, under the July 13, 2010, liberalizing amendments to the PTSD regulation, the Veteran's lay testimony alone may establish the occurrence of claimed in-service stressors that are the result of "fear of hostile military or terrorist activity" in certain instances.  38 C.F.R. § 3.304(f)(3).  The VA examiner in August 2016 found that the Veteran's stated stressors did not meet the criteria for PTSD under the DSM 5.  The Board finds that the Veteran's description of the claimed enemy attack stressor is not consistent with the places, types, and circumstances of the Veteran's service in the U.S. Army in Kuwait at that time.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  In fact, there is compentent and credible evidence to the contrary that the Veteran was not involved in any combat incident as described by the lay statements and the JSRRC findings noted above.  The Veteran's service personnel records do not record any combat incident or campaign.  Additionally, although the Veteran's statements that he regularly went to Kuwait City to obtain supplies with only a 9mm handgun as protection were corroborated by a fellow service member, and that these trips were stressful to the Veteran as he was afraid a terrorist may be watching him, these trips do not rise to the level of fear required under 38 C.F.R. § 3.3.04(f)(3) as there was no verified engagement with any terrorist or enemy forces, or actual or viable threat from a terrorist or hostile enemy.  In March 2008, the Veteran submitted a lay statement referencing an incident in which a gas tanker truck tried to ram his vehicle at which point the Veteran exited the vehicle with the intent to kill the gas tanker truck driver but was told to stand down as it was not a threat.  There have been no corroborating statements to support that this incident occurred, and if it did occur, that it was of a combat nature or an attack by a terrorist or enemy combatant.  The Veteran's statement in which he described passing for a week the remnants of a car accident which involved a decapitation also do not rise to the level of substantiating a stressor for PTSD based on fear of terrorist or hostile military activity as there is no evidence the Veteran was personally involved in the car accident, or that it involved terrorists or enemy combatants.  Thus, under the amended PTSD regulation, the Veteran's lay testimony and statements alone do not establish the occurrence of the claimed in-service stressors of an enemy gunfire, rocket attack, or intentional vehicular attack, or witnessing the remnants of a grave vehicle accident, while stationed in Kuwait.  See 38 C.F.R. § 3.304(f)(3).

Post-service, with respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, aside from corroboration of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5) is required, as well as competent evidence of a nexus between current PTSD symptomatology and the Veteran's verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Moreover, under the amended PTSD regulation, effective July 13, 2010, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in order to warrant service connection for PTSD.  38 C.F.R. § 3.304(f)(3) (2016).

The adjudication regulations pertaining to disabilities dealing with mental disorders that define the term "psychosis" have removed the outdated references to the DSM-IV and have replaced them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's PTSD appeal to the Board in March 2010, which is prior to the August 4, 2014 changes.  Thus, the earlier version of 38 C.F.R. § 4.125 conforming to the DSM-IV is applicable in the present case.  In any event, the Board will still consider any private or VA examiner's discussion of both the DSM-IV and DSM-5 in adjudicating the current Veteran's PTSD claim, in order to provide the Veteran with every benefit of the doubt.

In the present case, the Board concludes that the most probative medical evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5).  The Veteran is already service-connected for anxiety with depressive disorder.  The medical evidence of record in VA treatment records shows diagnoses of anxiety and depressive disorders, often with a comorbid PTSD diagnosis.  However, when diagnosing the Veteran with PTSD in VA treatment records, none of the VA medical practitioners' diagnoses of PTSD were based on valid stressors.  Rather, the PTSD diagnoses in these VA treatment records were based on certain stressors of which there is no credible evidence of their occurrence, as discussed above.  After-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.  That is, "just because a physician or other health professional accepted appellant's description of his [military] experiences as credible and diagnosed him as suffering from PTSD does not mean the [Board was] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Additionally, the Court has previously and expressly rejected a "rule that would give the opinions of treating physicians greater weight in evaluating claims made by veterans."  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); see also Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  In addition, for other alleged stressors of record under the July 2010 amendments, the Board has observed that these stressors were not the result of any fear of hostile military or terrorist activity, or they were not "consistent with the places, types, and circumstances of the veteran's service."

In an attempt to differentiate a diagnosis of PTSD and other psychiatric disorders, the Board remanded the Veteran's claim to obtain a VA psychiatric examination, which occurred in August 2016.  The VA psychiatric examiner in August 2016 stated that neither the Veteran's symptoms nor the Veteran's self-reported stressors (describing an IED explosion which knocked the Veteran down and viewing injured service members at a medical facility when the Veteran had injured his arm) met the criteria for a PTSD diagnosis, but the examiner did diagnose unspecified depressive disorder with anxious distress, in accordance with the Veteran's current service-connected psychiatric condition.  The VA examiner noted that the "Veteran's presentation, self-report, and psychological testing does suggest anxiety and depression," while the Veteran also "endorsed symptomatology unrelated to military trauma."  The August 2016 VA examiner's findings outweigh the PTSD diagnoses in VA treatment records.  Overall, the August 2016 VA examination and opinion was thorough, based on a review of the evidence of record, and supported by a detailed rationale.  The Court has stated that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).

With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).

That notwithstanding, in the instant case, the Board has found the Veteran's lay statements are less probative or persuasive than the post-service medical evidence finding that the Veteran does not meet the DSM-IV or DSM-5 criteria for PTSD.  The overall evidence of record is not supportive of a current PTSD diagnosis, but rather documents some symptoms characteristic of both PTSD as well as anxiety and depressive disorder, for which the VA psychiatric examiner determined the Veteran is appropriately diagnosed under the current service-connected psychiatric condition of anxiety with depressive disorder.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected spine conditions, knee conditions, shoulders, and depression.  The Veteran is not service-connected for any shoulder conditions and has not made a related claim for such a condition.  The Veteran is currently 45 years of age.  He was enrolled in college level courses for a short period but stated, as with employment, that he could not handle school due to his disabilities.  His military occupational specialty (MOS) was chemical operations specialist.  While on active duty in Kuwait during 2005 to 2006, he worked in the morale, welfare, and recreation (MWR) division and occasionally provided security to high profile visitors or to personnel while away from base in the local city.  Subsequently he worked at Wal-Mart as a bicycle assembler.  He asserts his service-connected disabilities make it difficult for him to work full-time due to memory lapses, anger issues, irritability, pain, sleep difficulty, a weak knee which causes him to fall occasionally, inability to walk more than a couple hundred feet, and difficulty either sitting or standing for long periods of time.  In March 2009, the Veteran reported at a VA appointment that he had recently left his job after taking a gun to work with the thought of using it against his supervisor.  The Veteran's friend confiscated the gun and it continues to be out of possession of the Veteran.  On more than one occasion the Veteran has left the house to stay in a hotel due to difficulty relating to his family secondary to his service-connected issues.  In October 2015, the Veteran reported he was not in school and had been told that he is "unemployable."  The Veteran has consistently stated that he has difficulty obtaining work due to his service-connected disabilities as well as the medications required for pain management of the related symptoms.

The Veteran is service-connected for the following disabilities: anxiety with depressive disorder, rated as 50 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; intervertebral disc syndrome, rated as 20 percent disabling; right knee lateral instability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; limitation of flexion in the right knee, rated as 10 percent disabling; limitation of flexion in the left knee, rated as 10 percent disabling; and residuals of a left wrist fracture, patellofemoral pain syndrome left knee, and patellofemoral pain syndrome right knee with small tear of medial tendon, each rated as 0 percent disabling.  The Veteran's combined disability rating is 70 percent as of November 16, 2007, and 80 percent as of November 7, 2014.  Therefore, as of November 16, 2007, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Due to a lack of evidence supporting specific dates of employment, the evidence of record supports the award of a TDIU rating in this case as of March 10, 2009.  The Veteran has made consistent statements to healthcare providers attesting to the current severity of the combination of his service-connected anxiety with depressive disorder, degenerative disc disease of the lumbar spine, intervertebral disc syndrome, knee instability, limitation of knee flexion, and their severe impact on his ability to function in a work setting.  The Veteran stated on his VA Form 21-8940 that he last worked in 2006, although in medical records at a May 2007 VA appointment he stated he was working full time.  The Veteran also stated at a VA medical center appointment in December 2008 that he was stressed about work and wanted to take time off.  As of March 10, 2009, the Veteran said he no longer worked but that he had been "recently" working.

As to the medical evidence in support of the TDIU claim, an August 2016 psychiatric examiner noted that the Veteran's "unspecified depressive disorder with anxious distress likely results in occupational and social impairment with reduced reliability and productivity."  In October 2009, the Veteran was admitted to an outpatient psychiatric treatment facility for anger issues; he also reported at the time that he had blackout spells and wanted to hurt his ex-boss.  A VA examiner noted in November 2011 that the Veteran reported functional loss related to service-connected degenerative disc disease described as difficulty using stairs or walking more than one hundred feet; the impact on work is limited bending, lifting, carrying, climbing, and standing.  An October 2015 medical report notes that the Veteran had a knee brace on at the consultation and was using a cane to assist with walking and had been doing so for the previous six years.  Throughout the numerous medical records, the Veteran consistently reports high levels of pain in the 9 or 10 out of 10 level related to his service-connected back and lower extremity disabilities.  He has problems with concentration and memory in work like settings.  He has problems being on his feet for long periods of time or walking distances exceeding a few hundred feet.  In November 2015, the Veteran reported that he has trouble getting out of bed due to his physical disabilities.  In May 2016, the Veteran reported his wife must help him to get dressed.  The Veteran has been in treatment for several years to control the pain and most severe symptoms of his service-connected disabilities, including nerve ablation, talk therapy, and pharmaceutical remedies, however according to the medical records, these treatments have not resulted in significant improvement in the symptoms which hinder the Veteran's ability to obtain or retain substantial gainful employment.

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As of March 10, 2009, even without consideration of the effects of his age and any nonservice-connected disorders, the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU, effective March 10, 2009.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the TDIU is granted.

In making this determination, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  A TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. 290-91.



ORDER

Service connection for PTSD is denied.

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted, effective from March 10, 2009.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


